NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 30 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

PAMFILA R. CAMANGIAN,                            No. 10-56223

               Plaintiff - Appellant,            D.C. No. 2:08-cv-06718-AHM-
                                                 AGR
  v.

UNITED STATES OF AMERICA,                        MEMORANDUM *

               Defendant - Appellee,

  and

INTERNAL REVENUE SERVICE,

               Defendant.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pamfila Camangian appeals pro se from the district court’s judgment in her

action for tax refunds and damages under 26 U.S.C. §§ 7422 and 7433. We review

de novo. Carver v. Holder, 606 F.3d 690, 695 (9th Cir. 2010) (summary

judgment); BNSF Ry. Co. v. O’Dea, 572 F.3d 785, 787 (9th Cir. 2009) (dismissal

for lack of jurisdiction). We affirm.

      The district court properly granted summary judgment on Camangian’s

refunds claim because she failed to raise a genuine dispute as to whether the

overpayments were applied to her back taxes before the automatic stay was lifted.

See Carver, 606 F.3d at 695 (summary judgment is proper where “‘the pleadings

and supporting documents . . . show that there is no genuine issue as to a material

fact’” (citation omitted)).

      The district court properly dismissed Camangian’s damages claim for lack

of jurisdiction because, although given repeated opportunities, Camangian did not

allege that she had exhausted her administrative remedies with respect to the

damages claim. See 26 U.S.C. § 7433(d)(1); Conforte v. United States, 979 F.2d

1375, 1377 (9th Cir. 1992) (courts lack jurisdiction to hear actions for damages

under § 7433 when plaintiffs have not exhausted their administrative remedies).

      AFFIRMED.




                                          2                                     10-56223